Title: To John Adams from Charles Storer, 21 July 1786
From: Storer, Charles
To: Adams, John


     
      Boston. 21st. July. 1786.
     
     Nay, Sir, do not confine enthusiasm & patriotism entirely to Tories & Refugees— You have always had a good share of it, and I was going to claim a little too— You will see by my letter to Mrs: Adams how I mean to dispose of my self here—wh: I hope will meet with your approbation— On an other score I wish to ask your advice & opinion—but I always remember what you once told me, vizt: that, where you could with propriety answer me, you would—further than that you would not—nor do I wish it, Sir—
     I am lately from Passamaquoddy with Gen1: Lincoln—and while there, three of our vessells from the Westward loaded with Lumber were seized by the Sheriff, Naval Officer & others fm. St: Andrews as they were laying at Anchor under Dudley Island, a deed of which our Government sometime since gave to Colo: Allen— One sloop was unloading on Campo Bello which is supposed to belong to the British.— It seems they have been laying out the Province of New Brunswick into Districts—and the western District includes Moose, Deer, Dudley, & Frederick Islands, the last of which our Naval Officer lives on. Further, they extend their boundary of the Western District “to the western shore of the west passage into the Bay”: thereby claiming both Channels—but, should the Islands belong to them by the exception in the treaty, the channels do not most surely— The People of St: Andrews, howr: talk of havg: guard-Ships & Galleys placed in each Channel—
     Leonard, a Refugee Miller fm. this town is Naval Officer on their side and has ordered ours to quit the Bay as having no right there— He was answered, that he knew of no authority but that of Massachusetts, by which he was appointed, & by which alone he should quit his place— However, as we were leaving the Bay we were assured, or at least heard that the Government of New Brunswick has disapproved of the conduct of the Naval Officers & that the vessells were returning, being given up— There are great disputes about our Eastern boundaries— The British say the St: Croix is what is now called the Scudick— we say, & the Indians have been consulted on the point, that the true St: Croix is what is now called the

Mecakadawick, 12. or 15. miles farther Eastward—& the river next westward of St: John’s, which I am told you say is the river you meant in settling the treaty— The next thing they claim is all the Islands in the Bay, by virtue of that clause in the treaty which excepts in their favor all Islands, within 20. leagues of the Coast wh: were at the time of the Peace & were formerly within the limits of Nova Scotia— Whether these Islands are in this predicament I know not—but if they are to have them, they have the finest part of the Bay & will have it in their power to injure us greatly— Some there say that the Islands meant in the Treaty were those lying on the eastern side of the Bay of Fundy, near the coast of Nova Scotia, & which come with 20. leagues of our Coast— The British say further that, in proof of those Islands in the Bay of Passamaquoddy belonging to them by virtrue of the treaty, Lord Sydney or some Minister writes that tho’ Mr: Adams has been written to on the subject, he has never made any representation to the Ministry; which is an acknowledgement that those were the Islands excepted— Now, Sir, mostly for my own satisfaction, as I am going to settle there, I would request you to inform me on the above subject, that I may know how to govern myself— One thing more I would add—which is—that the inhabitants of Moose Island have been repeatedly summoned to act as Jurymen & otherwise to appear at the Courts at St: Andrews—& have as often refused, declaring themselves Citizens of the U: States & under the Government of Massachusetts— On the British side they say, that if that Island is determined to fall within their line, they will make them pay for their refusal— This looks like uncertainty of the right— The Governor & Council have the above matter now under consideration—but what will be the result I know not— ’Tis considered here as a daring insult to the U: States & to Massachusetts in particular— I hope therefore that good-will come from this fracas— I mean that it will determine our boundaries with more precision & certainty—
     “Voila un beau tableau” en verite, as you represent it— I am much indebted for your information— If you join in the belief that all will yet be well, I am more satisfied in my opinion— You speak of restraining Commerce— I hold up both hands for confining it to the very narrowest bounds possible— That we are in a fair way of establishing a general system is a peice of information that affords me particular satisfaction— Heaven forbid that it should fail of success!— You speak of having a market in Europe for all our Produce— I hear that Mr: Barrett, not only compleated the Oyl contract he

went to France upon—but has also engaged with the French Court to supply their whole Navy with Masts & Spars— Commerce in this way is of no disservice to us— Encouraging our own productions will enrich us—
     Accept my thanks for the continuance of your Correspondance— which I wish not to carry beyond bounds agreable to yourself— Be assured Sir, of my best respects, in which our family joins, and that I am with great esteem / Yr: much oblig’d & / humle: servt:
     
      Chas: Storer.
     
     
      NB. I enclose a Newspaper giving an account of Commencement— You will be probably surprised at the political disputations there introduced—as are many others— There are Subjects that Students have no right to meddle with—& which ought not to be debated in public— It was observed that there were many serious truths told, that had better have been concealed— ’Twas really so indeed.—
     
    